IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


KENNETH BROWN, JR.,                     :   No. 24 MAP 2022
                                        :
                     Appellant          :   Appeal from the Order of the
                                        :   Commonwealth Court at
                                        :   No. 29 MD 2021, dated
             v.                         :   December 30, 2021
                                        :
                                        :
COMMONWEALTH OF PENNSYLVANIA,           :
DEPARTMENT OF CORRECTIONS OF            :
COMMONWEALTH OF PENNSYLVANIA,           :
                                        :
                     Appellees          :


                                 ORDER


PER CURIAM                                      DECIDED: December 21, 2022
     AND NOW, this 21st day of December, 2022, the order of the Commonwealth

Court is AFFIRMED.